DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 16/090297, filed on 10/01/2018. Claims 14-28 are still pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a walkway having a first end adapted to be attached onto the tread element; and at least one rung attached above the tread element… forming a step… wherein the first end of the walkway is further adapted to be attached onto the rung… wherein the first end of the walkway is selectively attachable to one of the tread element and the rung… " in lines 5-10.  It is unclear what the metes and bounds of this limitation are. The 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18, 20, 24-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2005-154025 to Fujitani et al (henceforth referred to as Fujitani).
Regarding claims 14-18, 20, 24-28, Fujitani discloses an apparatus for evacuating persons from an elevator car (i.e. Title, line 10) comprising:
an elevator car (i.e. Fig. 1, ref. 3) having an evacuation passage (i.e. Fig. 1, ref. 3A);

a walkway (i.e. Fig. 1, ref. 4) having a first end (i.e. Fig. 4, ref. 4B) adapted to be attached onto the thread element; and 
at least one rung (i.e. Fig. 1 and 5, ref. 3C) attached above the thread element to the elevator car, the at least one rung being formed as a step (i.e. Machine Translation line 167) usable by a person evacuating the elevator car, and wherein the first end of the walkway is further adapted to be attached onto the rung (i.e. Fig. 4, ref. 4B is attached to ref. 3C), wherein the first end of the walkway is selectively attachable to one of the tread element and the rung (i.e. in this case, the walkway first end of walkway, Fig. 1, ref. 4B, is adapted to attached to the rung, Fig. 1, ref. 3C) to enable evacuation of the elevator car.
Wherein the first end of the walkway is formed as a hook (i.e. Fig. 4, ref. 4B). 
Including a bar (i.e. see mark up of Fig. 5) attached to the elevator car beside the evacuation passage wherein the at least one rung is adapted to be attached to the bar. 
Including a second bar (i.e. see mark up of Fig. 5), the first bar and the second bar being fastened to the elevator car on opposite sides of the evacuation passage and the at least one rung being attached to the first bar and the second bar. 

    PNG
    media_image1.png
    283
    347
    media_image1.png
    Greyscale

Wherein the first and second bar are arranged perpendicularly to the tread element (i.e. Fig. 1, ref. 3C is perpendicular to the vertical portion of the tread directly below ref. 3C).
Wherein the first and second bars are arranged on either side of the evacuation passages formed as an evacuation door (i.e. Fig. 2, ref. 3B). 
An elevator system comprising an elevator car (i.e. Fig. 1, ref. 3) and the apparatus for evacuating persons from the elevator car (i.e. Title, line 10) according to claim 14. 
Comprising an additional elevator car (i.e. Fig. 1, ref. 2), the additional car having an additional evacuation passage (i.e. Fig. 1, ref. 2A), wherein the walkway is adapted to be connected the evacuation passage in the first elevator car and the evacuation passage in the additional elevator car (i.e. Fig. 1). 
Wherein a lower end of the evacuation passage in the additional elevator car is formed by a second tread (i.e. (i.e. Fig. 1 and 4, car floor and lower portion of elevator car, ref. 2, directly below the step, ref. 2C), wherein the walkway is adapted to be attached onto the second tread element by a second end (i.e. Fig. 4, ref. 4A) of the walk way, and including an 
Wherein the first end (i.e. Fig. 4, ref. 4B) and the second end (i.e. Fig. 4, ref. 4A) of the walkway are each formed as a hook. 
A method for evacuating persons from an elevator car (i.e. Title, line 10) comprising the steps of: providing the apparatus according to claim 14; and attaching the first end of the walkway onto the at least one rung (i.e. Fig. 1). 

Allowable Subject Matter
Claims 19, 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 05/21/2021 have been fully considered but they are not persuasive. 


    PNG
    media_image2.png
    333
    498
    media_image2.png
    Greyscale

Applicant states in page 7, lines 1-3 that it is unclear where the tread element is in Fujitani. The mark up above and the description in the rejection states that the tread element in this case is the floor of the car, ref. 3. Merriam Webster dictionary defines tread as 2a: the 
Applicant argues on page 7, lines 3-6 that ref. 3C is not attached to the elevator car above the tread element because Fujitani teaches ref. 3C may be folded and stored to be pulled out only when needed for use. This argument is not persuasive because although ref. 3C may be stored, when in use for evacuation as shown in the mark up above, ref. 3C is clearly “attached to the elevator car above any tread element”. 
Applicant argues on page 7, lines 6-7 that since ref. 4 covers ref. 3C, ref. 3C is therefore not considered “usable by a person evacuating the elevator car”. This argument is not persuasive because although ref. 3C is covered, it is still being used in the evacuation of the car in that if ref. 3C is not pulled out and used, ref. 4 would not have an attachment element to form a walkway for evacuating the car. Therefore, the limitations of claim 14 are satisfied and the rejection is maintained. 
To summarize, Applicant argues on page 8, first paragraph that Fujitani does not teach a walkway, ref. 4, adapted to be attached onto a tread element and further adapted to be attached onto a rung and selectively attachable to one of the tread element and the rung.  This argument is not persuasive because it is unclear what the metes and bounds of these limitations are since they appear to contradict each other. See the 112 rejection above. Since it is unclear what the metes and bounds of these limitations are, the rejection per the 112 rejection above is maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIEM M TRAN/Examiner, Art Unit 3654